Title: To James Madison from Jonathan Russell, 18 October 1819
From: Russell, Jonathan
To: Madison, James


Dear SirMendon, County of Worcester & State of Massachusetts Octr. 18. 1819.
My particular friend, Samuel Eddy Esquire, who has recently been chosen a representative from Rhode Island to Congress, has requested of me a letter of recommendation to you for Mr. Bernon Helme of that state. He informs me that this young gentleman graduated at Brown University the present year & that Doctor Messer, the President of that University, declares “that he possesses an amiable disposition, correct morals and a good acquaintance with the several branches of a liberal education.” To these testimonies in favour of Mr. Helme I can add from my own knowledge that he belongs to one of the most respectable families in Rhode Island.
I am informed that he visits Virginia with the intention of residing there & of making his talents & acquirements useful to himself & others. In the prosecution of an undertaking so meritorious I dare to ask for him all the countenance and support which you may find it convenient to afford him & which you may believe him to deserve.
I the more willingly address to you this letter as it affords me an opportunity, in my retirement, of assuring you of the lively & grateful remembrance, which I cherish, of your former confidence & good opinion—& of asking you to present to Mrs. Madison my most unfeigned regards. I remain as ever Dear Sir Your sincere & faithful friend and Servant
Jona Russell
